331 S.W.3d 736 (2011)
Erna JOHNSTON, Personal Representative of the Estate of Kevin Thomas Johnston, Deceased, Appellant,
v.
UNION ELECTRIC COMPANY d/b/a Ameren UE, et. al., Respondents.
No. ED 94504.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Paul A. Burnett, St. Louis, MO, for appellant.
Talmage E. Newton, James E. Godfrey, Jr., St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this personal-injury action, the plaintiff, Erna Johnston, appeals from the trial court's grant of summary judgment in favor of the defendants Union Electric Company d/b/a Ameren UE and Ameren Corporation. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).